Exhibit 10.1

 

BASSETT FURNITURE INDUSTRIES, INCORPORATED

MANAGEMENT SAVINGS PLAN



 

 

Bassett Furniture Industries, Incorporated, a Virginia corporation (the
“Company”), hereby establishes the Bassett Furniture Industries, Incorporated
Management Savings Plan (the “Plan”), effective May 1, 2017 (the “Effective
Date”), for the purpose of attracting and retaining high quality executives and
promoting in them increased efficiency and an interest in the successful
operation of the Company. The Plan is intended to, and shall be interpreted to,
comply in all respects with Code Section 409A and those provisions of ERISA
applicable to an unfunded plan maintained primarily to provide deferred
compensation benefits for a select group of “management or highly compensated
employees.”

 

ARTICLE I
DEFINITIONS

 

 

1.1      “Account” or “Accounts” shall mean the bookkeeping account or accounts
established under this Plan pursuant to Article 4.

 

1.2     “Base Salary” shall mean a Participant’s annual base salary, excluding
incentive and discretionary bonuses, commissions, reimbursements and other
non-regular remuneration, received from the Company prior to reduction for any
salary deferrals under benefit plans sponsored by the Company, including but not
limited to, plans established pursuant to Code Section 125 or qualified pursuant
to Code Section 401(k).

 

1.3     “Beneficiary” or “Beneficiaries” shall mean the person, persons or
entity designated as such pursuant to Section 7.1.

 

1.4     “Board” shall mean the Board of Directors of the Company.

 

1.5     “Bonus(es)” shall mean amounts paid to the Participant by the Company in
the form of discretionary or annual incentive compensation or any other bonus
designated by the Committee, before reductions for contributions to or deferrals
under any pension, deferred compensation or benefit plans sponsored by the
Company.

 

1.6     “Code” shall mean the Internal Revenue Code of 1986, as amended, as
interpreted by Treasury regulations and applicable authorities promulgated
thereunder.

 

1.7     “Committee” shall mean the person or persons appointed by the Board to
administer the Plan in accordance with Article 9.

 

1.8     “Company Contributions” shall mean the contributions made by the Company
pursuant to Section 3.3.

 

 
 

--------------------------------------------------------------------------------

 

 

1.9     “Company Contribution Account” shall mean the Account maintained for the
benefit of the Participant that is credited with Company Contributions, if any,
pursuant to Section 4.2.

 

1.10     “Compensation” shall mean all amounts eligible for deferral for a
particular Plan Year under Section 3.1.

 

1.11     “Crediting Rate” shall mean the notional gains and losses credited on
the Participant’s Account balance that are based on the Participant’s choice
among the investment alternatives made available by the Committee pursuant to
Section 3.4 of the Plan.

 

1.12     “Deferral Account” shall mean an Account maintained for each
Participant that is credited with Participant deferrals pursuant to Section 4.1

 

1.13     “Director” shall mean a member of the Board.

 

1.14      “Disability” or “Disabled” shall mean (consistent with the
requirements of Code Section 409A) that the Participant (a) is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (b) is,
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Participant’s Employer. For purposes of this Plan, a
Participant shall be deemed Disabled if determined to be totally disabled by the
Social Security Administration. A Participant shall also be deemed Disabled if
determined to be disabled in accordance with the applicable disability insurance
program of such Participant’s Employer, provided that the definition of
“disability” applied under such disability insurance program complies with the
requirements of this Section.

 

1.15     “Distributable Amount” shall mean the vested balance in the applicable
Account as determined under Article 4.

 

1.16     “Eligible Executive” shall mean a highly compensated or management
level employee of an Employer selected by the Committee to be eligible to
participate in the Plan.

 

1.17     “Employer(s)” shall be defined as follows:

 

(a)     Except as otherwise provided in part (b) of this Section, the term
“Employer” shall mean the Company and/or any of its subsidiaries (now in
existence or hereafter formed or acquired) that have been selected by the Board
to participate in the Plan and have adopted the Plan as a sponsor.

 

(b)     For the purpose of determining whether a Participant has experienced a
Separation from Service, the term “Employer” shall mean:

 

 
 

--------------------------------------------------------------------------------

 

 

(1)     The entity for which the Participant performs services and with respect
to which the legally binding right to compensation deferred or contributed under
this Plan arises; and

(2)     All other entities with which the entity described above would be
aggregated and treated as a single employer under Code Section 414(b)
(controlled group of corporations) and Code Section 414(c) (a group of trades or
businesses, whether or not incorporated, under common control), as applicable.
In order to identify the group of entities described in the preceding sentence,
the Committee shall use an ownership threshold of at least 50% as a substitute
for the 80% minimum ownership threshold that appears in, and otherwise must be
used when applying, the applicable provisions of (A) Code Section 1563 for
determining a controlled group of corporations under Code Section 414(b), and
(B) Treas. Reg. §1.414(c)-2 for determining the trades or businesses that are
under common control under Code Section 414(c).

 

1.18     “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended, including Department of Labor and Treasury regulations and
applicable authorities promulgated thereunder.

 

1.19     “Financial Hardship” shall mean a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Code Section 152, without
regard to Code Section 152(b)(1), (b)(2), and (d)(1)(B))) of the Participant,
loss of the Participant’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant, but shall in all events correspond to the
meaning of the term “unforeseeable emergency” under Code Section 409A.

 

1.20     “Fund” or “Funds” shall mean one or more of the investments selected by
the Committee pursuant to Section 3.4 of the Plan.

 

1.21     “Hardship Distribution” shall mean an accelerated distribution of
benefits or a cancellation of deferral elections pursuant to Section 6.5 to a
Participant who has suffered a Financial Hardship.

 

1.22     “Interest Rate” shall mean, for each Fund, the rate of return derived
from the net gain or loss on the assets of such Fund, as determined by the
Committee.

 

1.23     “Participant” shall mean any Eligible Executive who becomes a
Participant in this Plan in accordance with Article 2.

 

1.24     “Participant Election(s)” shall mean the forms or procedures by which a
Participant makes elections with respect to (a) voluntary deferrals of his/her
Compensation, (b) the Funds, which shall act as the basis for crediting of
interest on Account balances, and (c) the form and timing of distributions from
Accounts. Participant Elections may take the form of an electronic communication
followed by appropriate confirmation according to specifications established by
the Committee.

 

 
 

--------------------------------------------------------------------------------

 

 

1.25     “Payment Date” shall mean the date by which a total distribution of the
Distributable Amount shall be made or the date by which installment payments of
the Distributable Amount shall commence.

 

(a)     For benefits triggered by the Participant’s Separation from Service, the
Payment Date shall be the first business day of the seventh month directly
following the month in which the Separation from Service occurs, and the
applicable amount shall be calculated as of the last business day of the sixth
month following the month in which the Separation from Service occurs.
Subsequent installments, if any, shall be made in March of each Plan Year
following the Plan Year in which the initial installment payment was payable and
shall be calculated as of the last business day of the February preceding such
subsequent installment.

 

(b)     For benefits triggered by (i) the death of a Participant or (ii) the
Disability of a Participant prior to Separation from Service, the Payment Date
shall be the first business day of the month commencing after the month in which
the event triggering the payout occurs, and the applicable amount shall be
calculated as of the last business day of the month in which the event
triggering the payout occurs. In the case of death, the Committee shall be
provided with documentation reasonably necessary to establish the fact of the
Participant’s death; and

 

(c)     The Payment Date of a Scheduled Distribution shall be the first business
day of March of the Plan Year in which the distribution is scheduled to
commence, and the applicable Distributable Amount shall be calculated as of the
last business day of the preceding February. Subsequent installments, if any,
shall be calculated as of the last business day of February of each succeeding
Plan Year after the initial calculation, and shall be made in March of each Plan
Year following the Plan Year in which the initial installment payment was
payable.

 

Notwithstanding the foregoing, the Payment Date shall not be before the earliest
date on which benefits may be distributed under Code Section 409A without
violation of the provisions thereof, as reasonably determined by the Committee.

 

 

1.26     “Performance-Based Compensation” shall mean compensation the
entitlement to or amount of which is contingent on the satisfaction of
pre-established organizational or individual performance criteria relating to a
performance period of at least 12 consecutive months, as determined by the
Committee in accordance with Treas. Reg. §1.409A-1(e).

 

1.27     “Plan Year” shall mean the calendar year, except that the first Plan
Year shall begin on the Effective Date and end on the last day of the calendar
year in which the Effective Date occurs.

 

1.28     “Scheduled Distribution” shall mean a scheduled distribution date
elected by the Participant for distribution of amounts from the Deferral
Account, including notional earnings thereon, as provided under Section 6.4.

 

 
 

--------------------------------------------------------------------------------

 

 

1.29      “Separation from Service” shall mean a termination of services
provided by a Participant to his or her Employer, whether voluntarily or
involuntarily, other than by reason of death or Disability, as determined by the
Committee in accordance with Treas. Reg. §1.409A-1(h). In determining whether a
Participant has experienced a Separation from Service, the following provisions
shall apply:

   

(a)     For a Participant who provides services to an Employer as an employee,
except as otherwise provided in part (c) of this Section, a Separation from
Service shall occur when such Participant has experienced a termination of
employment with such employer. A Participant shall be considered to have
experienced a termination of employment when the facts and circumstances
indicate that the Participant and his or her employer reasonably anticipate that
either (i) no further services will be performed for the employer after a
certain date, or (ii) that the level of bona fide services the Participant will
perform for the employer after such date (whether as an employee or as an
independent contractor) will permanently decrease to no more than 20% of the
average level of bona fide services performed by such Participant (whether as an
employee or an independent contractor) over the immediately preceding 36-month
period (or the full period of services to the employer if the Participant has
been providing services to the Employer less than 36 months).

 

If a Participant is on military leave, sick leave, or other bona fide leave of
absence, the employment relationship between the Participant and the Employer
shall be treated as continuing intact, provided that the period of such leave
does not exceed 6 months, or if longer, so long as the Participant retains a
right to reemployment with the Employer under an applicable statute or by
contract. If the period of a military leave, sick leave, or other bona fide
leave of absence exceeds 6 months and the Participant does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship shall be considered to be terminated for purposes of this Plan as
of the first day immediately following the end of such 6-month period. In
applying the provisions of this paragraph, a leave of absence shall be
considered a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for the
Employer.

 

(b)     For a Participant, if any, who provides services to an Employer as an
independent contractor, except as otherwise provided in part (c) of this
Section, a Separation from Service shall occur upon the expiration of the
contract (or in the case of more than one contract, all contracts) under which
services are performed for such Employer, provided that the expiration of such
contract(s) is determined by the Committee to constitute a good-faith and
complete termination of the contractual relationship between the Participant and
such Employer.

 

(c)     For a Participant, if any, who provides services to an Employer as both
an employee and an independent contractor, a Separation from Service generally
shall not occur until the Participant has ceased providing services for such
Employer as both an employee and as an independent contractor, as determined in
accordance with the provisions set forth in parts (a) and (b) of this Section,
respectively.

 

Notwithstanding the foregoing provisions in this part (c), if a Participant
provides services for an Employer as both an employee and as a Director, to the
extent permitted by Treas. Reg. §1.409A-1(h)(5) the services provided by such
Participant as a Director shall not be taken into account in determining whether
the Participant has experienced a Separation from Service as an employee, and
the services provided by such Participant as an employee shall not be taken into
account in determining whether the Participant has experienced a Separation from
Service as a Director.

 

 
 

--------------------------------------------------------------------------------

 

 

ARTICLE II
PARTICIPATION

 

2.1       Enrollment Requirements; Commencement of Participation

 

(a)     As a condition to participation, each Eligible Executive shall complete,
execute and return to the Committee the appropriate Participant Elections, as
well as such other documentation and information as the Committee reasonably
requests, by the deadline(s) established by the Committee. In addition, the
Committee shall establish from time to time such other enrollment requirements
as it determines, in its sole discretion, are necessary.

 

(b)     Each Eligible Executive shall commence participation in the Plan on the
date that the Committee determines that the Eligible Executive has met all
enrollment requirements set forth in this Plan and required by the Committee,
including returning all required documents to the Committee within the specified
time period.

 

(c)     If an Eligible Executive fails to meet all requirements established by
the Committee within the period required, that Eligible Executive shall not be
eligible to participate in the Plan during such Plan Year.

 

 

ARTICLE III
CONTRIBUTIONS & DEFERRAL ELECTIONS

 

 

3.1     Elections to Defer Compensation. Elections to defer Compensation shall
take the form of a whole percentage (less applicable payroll withholding
requirements for Social Security and income taxes and employee benefit plans, as
determined in the sole and absolute discretion of the Committee) of a minimum of
5% of each selected deferral source and up to a maximum of:

 

(1)     75% of Base Salary and

(2)     100% of Bonuses.

 

 

The Committee may, in its sole discretion, adjust for subsequent Plan Years on a
prospective basis the minimum and maximum deferral percentages described in this
Section for one or more types of Compensation (including, without limitation,
for particular types of Bonuses) and for one or more subsequent Plan Years; such
revised deferral percentages shall be indicated on a Participant Election form
approved by the Committee. Notwithstanding the foregoing, in no event shall the
minimum or maximum deferral percentages be adjusted after the last date on which
deferral elections for the applicable type(s) of Compensation must be submitted
and become irrevocable in accordance with Section 3.2 below and the requirements
of Code Section 409A.

 

 
 

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing, the Committee may determine that one or more
types of Compensation shall not be made available for deferral for one or more
subsequent Plan Years and, consistent with such determination, the impacted
types of Compensation shall not appear on a Participant Election form. 

 

 

3.2     Timing of Deferral Elections; Effect of Participant Election(s).

 

(a)     General Timing Rule for Deferral Elections. Except as otherwise provided
in this Section 3.2, in order for a Participant to make a valid election to
defer Compensation, the Participant must submit Participant Election(s) on or
before the deadline established by the Committee, which shall be no later than
the December 31st preceding the Plan Year in which such compensation will be
earned.

 

Any deferral election made in accordance with this Section 3.2(a) shall be
irrevocable; provided, however, that if the Committee permits or requires
Participants to make a deferral election by the deadline described above for an
amount that qualifies as Performance-Based Compensation, the Committee may
permit a Participant to subsequently change his or her deferral election for
such compensation by submitting new Participant Election(s) in accordance with
Section 3.2(c) below.

 

(b)     Timing of Deferral Elections for New Plan Participants. An Eligible
Executive who first becomes eligible to participate in the Plan on or after the
beginning of a Plan Year, as determined in accordance with Treas. Reg.
§1.409A-2(a)(7)(ii) and the “plan aggregation” rules provided in Treas. Reg.
§1.409A-1(c)(2), may be permitted to make an election to defer the portion of
Compensation attributable to services to be performed after such election,
provided that the Participant submits Participant Election(s) on or before the
deadline established by the Committee, which in no event shall be later than
thirty (30) days after the Participant first becomes eligible to participate in
the Plan.

 

If a deferral election made in accordance with this Section 3.2(b) relates to
compensation earned based upon a specified performance period, the amount
eligible for deferral shall be equal to (i) the total amount of compensation for
the performance period, multiplied by (ii) a fraction, the numerator of which is
the number of days remaining in the service period after the Participant’s
deferral election is made, and the denominator of which is the total number of
days in the performance period.

 

Any deferral election made in accordance with this Section 3.2(b) shall become
irrevocable no later than the 30th day after the date the Participant first
becomes eligible to participate in the Plan.

 

 
 

--------------------------------------------------------------------------------

 

 

(c)     Timing of Deferral Elections for Performance-Based Compensation. Subject
to the limitations described below, the Committee may determine that an
irrevocable deferral election for an amount that qualifies as Performance-Based
Compensation may be made by submitting Participant Election(s) on or before the
deadline established by the Committee, which in no event shall be later than six
(6) months before the end of the performance period.

 

In order for a Participant to be eligible to make a deferral election for
Performance-Based Compensation in accordance with the deadline established
pursuant to this Section 3.2(c), the Participant must have performed services
continuously from the later of (i) the beginning of the performance period for
such compensation, or (ii) the date upon which the performance criteria for such
compensation are established, through the date upon which the Participant makes
the deferral election for such compensation. In no event shall a deferral
election submitted under this Section 3.2(c) be permitted to apply to any amount
of Performance-Based Compensation that has become readily ascertainable.

 

(d)     Timing Rule for Deferral of Compensation Subject to Risk of Forfeiture.
With respect to compensation (i) to which a Participant has a legally binding
right to payment in a subsequent year, and (ii) that is subject to a forfeiture
condition requiring the Participant’s continued services for a period of at
least twelve (12) months from the date the Participant obtains the legally
binding right, the Committee may determine that an irrevocable deferral election
for such compensation may be made by timely delivering Participant Election(s)
to the Committee in accordance with its rules and procedures, no later than the
30th day after the Participant obtains the legally binding right to the
compensation, provided that the election is made at least twelve (12) months in
advance of the earliest date at which the forfeiture condition could lapse, as
determined in accordance with Treas. Reg. §1.409A-2(a)(5).

 

Any deferral election(s) made in accordance with this Section 3.2(d) shall
become irrevocable no later than the 30th day after the Participant obtains the
legally binding right to the compensation subject to such deferral election(s).

 

(e)     Separate Deferral Elections for Each Plan Year. In order to defer
Compensation for a Plan Year, a Participant must submit a separate deferral
election with respect to Compensation for such Plan Year by affirmatively filing
a Participant Election during the enrollment period established by the Committee
prior to the beginning of such Plan Year (or at such other time contemplated
under this Section 3.2), which election shall be effective on the first day of
the next following Plan Year (unless otherwise specified on the Participant
Election).

 

 

3.3     Company Contributions.

 

(a)     For each Plan Year, an Employer may be required to credit amounts to a
Participant’s Company Contribution Account in accordance with employment or
other agreements entered into between the Participant and the Employer. Such
Company Contributions shall be credited to the Participant’s Company
Contribution Account on the date or dates prescribed by such agreements.

 

 
 

--------------------------------------------------------------------------------

 

 

(b)     For each Plan Year, an Employer, in its sole discretion, may, but is not
required to, credit any amount it desires to any Participant’s Company
Contribution Account under this Plan. The amount so credited to a Participant
may be smaller or larger than the amount credited to any other Participant, and
the amount credited to any Participant for a Plan Year may be zero, even though
one or more other Participants receive a Company Contribution for that Plan
Year. Unless otherwise provided by the Employer or the Committee, the Company
Contributions described in this Section 3.3(b), if any, shall be credited to the
Participant’s Company Contribution Account for the applicable Plan Year as of
the first day of February following such Plan Year.

 

(c)     Notwithstanding the distribution provisions in Section 3.5 or Article VI
of this Plan, certain Company Contributions that are credited to the Company
Contribution Account of one or more Participants under this Plan may be subject
to distribution at the time(s) and in the form(s) indicated in separate
agreements, award letters or other documentation provided to the Participant
(each, a “Contribution Agreement”), which shall apply in lieu of a Participant’s
distribution election under Section 3.5(a) and the distribution provisions of
Article VI, and which distribution time(s) or form(s) shall not be subject to
modification by a Participant pursuant to Section 3.5(b) below. The time and/or
form of distribution for any such Company Contributions shall be designated by
the Employer in accordance with the timing provided under Treas. Reg.
§1.409A-2(a)(2). In addition, such Company Contributions may have a vesting
schedule determined in accordance with the applicable Contribution Agreement
that is different from, and that shall apply in lieu of, the vesting schedule
set forth in Article V below. In addition, in accordance with the applicable
Contribution Agreement, such Company Contributions may represent a fixed credit
that is not eligible to be credited with investment gains or losses as provided
in Sections 3.4 or 4.2 below, and that shall be held in a separate Company
Contribution Account that is not divided into separate Fund Subaccounts pursuant
to Section 4.2 below.

 

3.4     Investment Elections.

 

(a)     Participant Designation. At the time of entering the Plan and/or of
making a deferral election under the Plan, the Participant shall designate, on a
Participant Election provided by the Committee, the Funds in which the
Participant’s Accounts shall be deemed to be invested for purposes of
determining the amount of earnings and losses to be credited to each Account.
The Participant may specify that all or any percentage of his or her Accounts
shall be deemed to be invested, in whole percentage increments, in one or more
of the Funds selected as alternative investments under the Plan from time to
time by the Committee pursuant to subsection (b) of this Section. If a
Participant fails to make an election among the Funds as described in this
section, the Participant’s Account balance shall automatically be allocated into
the lowest-risk Fund, as determined by the Committee in its sole discretion. A
Participant may change any designation made under this Section as permitted by
the Committee by filing a revised election, on a Participant Election provided
by the Committee. Notwithstanding the foregoing, the Committee, in its sole
discretion, may impose limitations on the frequency with which one or more of
the Funds elected in accordance with this Section may be added or deleted by
such Participant; furthermore, the Committee, in its sole discretion, may impose
limitations on the frequency with which the Participant may change the portion
of his or her Account balance allocated to each previously or newly elected
Fund.

 

 
 

--------------------------------------------------------------------------------

 

 

(b)     Investment Funds. The Committee may select, in its sole and absolute
discretion, each of the types of commercially available investments communicated
to the Participant pursuant to subsection (a) of this Section to be the Funds.
The Interest Rate of each such commercially available investment shall be used
to determine the amount of earnings or losses to be credited to the
Participant’s Account under Article IV. The Participant’s choice among
investments shall be solely for purposes of calculation of the Crediting Rate on
Accounts. The Company and the Employers shall have no obligation to set aside or
invest amounts as directed by the Participant and, if the Company and/or the
Employer elects to invest amounts as directed by the Participant, the
Participant shall have no more right to such investments than any other
unsecured general creditor.

 

3.5     Distribution Elections.

 

(a)     Initial Election. At the time of making a deferral election under the
Plan, the Participant shall designate the time and form of distribution of
deferrals made pursuant to such election (together with any earnings credited
thereon) from among the alternatives specified under Article VI for the
applicable distribution. Such distribution election(s) for a given Plan Year
shall relate solely to that Plan Year. A new distribution election may be made
at the time of subsequent deferral elections with respect to deferrals in Plan
Years beginning after the election is made, in accordance with the Participant
Election forms.

 

(b)     Modification of Election. A distribution election with respect to
previously deferred amounts may only be changed under the terms and conditions
specified in Code Section 409A and this Section. Except as permitted under Code
Section 409A, no acceleration of a distribution is permitted. A subsequent
election that delays payment or changes the form of payment shall be permitted
if and only if all of the following requirements are met:

 

(1)     the new election does not take effect until at least twelve (12) months
after the date on which the new election is made;

 

(2)     in the case of payments made on account of Separation from Service or a
Scheduled Distribution, the new election delays payment for at least five (5)
years from the date that payment would otherwise have been made, absent the new
election; and

 

(3)     in the case of payments made according to a Scheduled Distribution, the
new election is made not less than twelve (12) months before the date on which
payment would have been made (or, in the case of installment payments, the first
installment payment would have been made) absent the new election.

 

For purposes of application of the above change limitations, installment
payments shall be treated as a single payment under Code Section 409A and only
one change shall be allowed to be made by a Participant with respect to the form
of benefits to be received by such Participant upon Separation from Service as
to any Plan Year. Election changes made pursuant to this Section shall be made
in accordance with rules established by the Committee and shall comply with all
requirements of Code Section 409A and applicable authorities.

 

 
 

--------------------------------------------------------------------------------

 

 

ARTICLE IV
ACCOUNTS

 

 

4.1     Deferral Accounts. The Committee shall establish and maintain a Deferral
Account for each Participant under the Plan. Each Participant’s Deferral Account
shall be further divided into separate subaccounts (“Fund Subaccounts”), each of
which corresponds to a Fund designated pursuant to Section 3.4. A Participant’s
Deferral Account shall be credited as follows:

 

(a)     As soon as reasonably possible after amounts are withheld and deferred
from a Participant’s Compensation, the Committee shall credit the Fund
Subaccounts of the Participant’s Deferral Account with an amount equal to
Compensation deferred by the Participant in accordance with the designation
under Section 3.4; that is, the portion of the Participant’s deferred
Compensation designated to be deemed to be invested in a Fund shall be credited
to the Fund Subaccount to be invested in that Fund;

 

(b)     Each business day, each Fund Subaccount of a Participant’s Deferral
Account shall be credited with earnings or losses in an amount equal to that
determined by multiplying the balance credited to such Fund Subaccount as of the
prior day, less any distributions valued as of the end of the prior day, by the
Interest Rate for the corresponding Fund as determined by the Committee pursuant
to Section 3.4(b); and

 

(c)     In the event that a Participant elects for a given Plan Year’s deferral
of Compensation a Scheduled Distribution, all amounts attributed to the deferral
of Compensation for such Plan Year shall be accounted for in a manner which
allows separate accounting for the deferral of Compensation and investment gains
and losses associated with amounts allocated to each such separate Scheduled
Distribution.

 

4.2     Company Contribution Account. The Committee shall establish and maintain
a Company Contribution Account for each Participant under the Plan. Each
Participant’s Company Contribution Account shall be further divided into
separate Fund Subaccounts corresponding to the Fund designated pursuant to
Section 3.4(a). A Participant’s Company Contribution Account shall be credited
as follows:

 

(a)     As soon as reasonably possible after a Company Contribution is made, the
Company shall credit the Fund Subaccounts of the Participant’s Company
Contribution Account with an amount equal to the Company Contributions, if any,
made on behalf of that Participant, that is, the proportion of the Company
Contributions, if any, designated to be deemed to be invested in a certain Fund
shall be credited to the Fund Subaccount to be invested in that Fund; and

 

 
 

--------------------------------------------------------------------------------

 

 

(b)     Each business day, each Fund Subaccount of a Participant’s Company
Contribution Account shall be credited with earnings or losses in an amount
equal to that determined by multiplying the balance credited to such Fund
Subaccount as of the prior day, less any distributions valued as of the end of
the prior day, by the Interest Rate for the corresponding Fund as determined by
the Committee pursuant to Section 3.4(b).

 

4.3     Trust. The Company shall be responsible for the payment of all benefits
under the Plan. At its discretion, the Company may establish one or more grantor
trusts for the purpose of providing for payment of benefits under the Plan. Such
trust or trusts may be irrevocable, but the assets thereof shall be subject to
the claims of the Company’s creditors. Benefits paid to the Participant from any
such trust or trusts shall be considered paid by the Company for purposes of
meeting the obligations of the Company under the Plan.

 

4.4     Statement of Accounts. The Committee shall provide each Participant with
electronic statements at least quarterly setting forth the Participant’s Account
balance as of the end of each applicable period.

 

 

ARTICLE V
VESTING

 

 

5.1     Vesting of Deferral Accounts. The Participant shall be vested at all
times in amounts credited to the Participant’s Deferral Account.

 

5.2     Vesting of Company Contribution Account. A Participant shall be vested
in his or her Company Contributions in accordance with the vesting schedule(s)
set forth in his or her employment agreement or other agreement entered into
between the Participant and the Employer, or pursuant to a vesting schedule
determined by the Employer and communicated in writing to the Participant. If
not otherwise addressed, a Participant shall vest in Company Contributions in
accordance with the following schedule:

 

Time Elapsed Since Crediting of Company

Contribution

Vested Percentage

Less than 3 years

0%

3 years or more

100%

 

In the event of a Participant’s attainment of age sixty-three (63) prior to
Separation from Service, Disability prior to Separation from Service, or death
prior to Separation from Service, regardless of the Participant’s vesting
schedule provided above, the Participant’s Company Contribution Account shall be
fully vested.

 

 
 

--------------------------------------------------------------------------------

 

 

ARTICLE VI
DISTRIBUTIONS

 

 

6.1     Separation from Service Distributions. Except as otherwise provided
herein, in the event of a Participant’s Separation from Service, the
Distributable Amount credited to the Participant’s Deferral Account and Company
Contribution Account shall be paid to the Participant in a lump sum on the
Payment Date following the Participant’s Separation from Service, unless the
Participant has made an alternative benefit election on a timely basis to
receive substantially equal annual installments over up to fifteen (15) years.
In accordance with a Participant Election approved by the Committee, for each
Plan Year the Participant may elect a separate form of distribution applicable
upon Separation from Service for the deferrals and Company Contributions, if
any, attributable to such Plan Year.

 

6.2     Disability Distributions. Except as otherwise provided herein, in the
event of a Participant’s Disability prior to Separation from Service, the
Distributable Amount credited to the Participant’s Deferral Account and Company
Contribution Account shall be paid to the Participant in a lump sum on the
Payment Date following the Participant’s Disability.

 

6.3     Death Benefits. Except as otherwise provided herein, in the event that
the Participant dies prior to complete distribution of his or her Accounts under
the Plan, the Participant’s Beneficiary shall receive a death benefit equal to
the Distributable Amount (or remaining Distributable Amount in the event
installment payments have commenced) credited to the Participant’s Deferral
Account and Company Contribution Account in a lump sum on the Payment Date
following the Participant’s death.

 

 

6.4     Scheduled Distributions.

 

(a)     Scheduled Distribution Election. Participants shall be entitled to elect
to receive a Scheduled Distribution from the Deferral Account. In the case of a
Participant who has elected to receive a Scheduled Distribution, on the
applicable Payment Date such Participant shall receive the Distributable Amount
with respect to the applicable Plan Year’s deferrals, including earnings
thereon, which have been elected by the Participant to be subject to such
Scheduled Distribution election in accordance with Section 3.5 of the Plan. The
Committee shall determine the earliest commencement date that may be elected by
the Participant for each Scheduled Distribution and such date shall be indicated
on the Participant Election. The Participant may elect to receive the Scheduled
Distribution in a single lump sum or substantially equal annual installments
over a period of up to five (5) years. A Participant may delay and/or change the
form of a Scheduled Distribution, provided such revised election complies with
the requirements of Section 3.5. By way of clarification, the Company
Contribution Account shall not be distributable as a Scheduled Distribution.

 

 
 

--------------------------------------------------------------------------------

 

 

(b)     Relationship to Other Benefits.

 

(1)     In the event of a Participant’s Separation from Service, Disability or
death prior to the initial Payment Date for a Scheduled Distribution, such
Scheduled Distribution shall not be distributed under this Section 6.4, but
rather shall be distributed in accordance with the other applicable Section of
this Article VI.

 

(2)     In the event of a Participant’s Separation from Service or Disability
after one or more Scheduled Distributions has commenced installment payments on
the applicable Payment Date, such Scheduled Distribution(s) shall continue to be
paid at the same time and in the same form as if the Separation from Service or
Disability, as applicable, had not occurred.

 

(3)     In the event of a Participant’s death after one or more Scheduled
Distributions has commenced installment payments on the applicable Payment Date,
the remaining Distributable Amount of such Scheduled Distribution(s) shall be
distributed in accordance with Section 6.3.

 

 

6.5     Hardship Distributions.

 

(a)     Upon a finding that the Participant has suffered a Financial Hardship,
in accordance with Code Section 409A, the Committee may, at the request of the
Participant, accelerate distribution of benefits and/or approve cancellation of
deferral elections under the Plan, subject to the following conditions:

 

(1)     The request to take a Hardship Distribution shall be made by filing a
form provided by and filed with the Committee prior to the end of any calendar
month.

 

(2)     Upon a finding that the Participant has suffered a Financial Hardship in
accordance with Treasury Regulations promulgated under Code Section 409A, the
Committee may, at the request of the Participant, accelerate distribution of
benefits and/or approve cancellation of current deferral elections under the
Plan in the amount reasonably necessary to alleviate such Financial Hardship.
The amount distributed pursuant to this Section with respect to the Financial
Hardship shall not exceed the amount necessary to satisfy such Financial
Hardship, plus amounts necessary to pay taxes reasonably anticipated as a result
of the distribution, after taking into account the extent to which such hardship
is or may be relieved through reimbursement or compensation by insurance or
otherwise or by liquidation of the Participant’s assets (to the extent the
liquidation of such assets would not itself cause severe financial hardship).

 

(3)     The amount (if any) determined by the Committee as a Hardship
Distribution shall be paid in a single cash lump sum as soon as practicable
after the end of the calendar month in which the Hardship Distribution
determination is made by the Committee.

 

(b)     In the event a Participant receives a hardship distribution under an
Employer’s qualified 401(k) plan pursuant to Treas. Reg. §1.401(k)-1(d)(3), the
Committee may (i) cancel the Participant’s current deferral elections under this
Plan and/or (ii) preclude the Participant from submitting additional deferral
elections pursuant to Article III, to the extent deemed necessary to comply with
Treas. Reg. §1.401(k)-1(d)(3).

 

 
 

--------------------------------------------------------------------------------

 

 

6.6     Limited Cashouts. Notwithstanding any provision in this Plan to the
contrary, the Committee may, in its sole discretion, distribute in a mandatory
lump sum any Participant’s entire Deferral Account and/or Company Contribution
Account under the Plan, provided that any such distribution is made in
accordance with the requirements of Treas. Reg. §1.409A-3(j)(4)(v) or its
successor (each such payment, a “Limited Cashout”). Specifically, any such
Limited Cashout pursuant to this Section 6.6 shall be subject to the following
requirements:

 

(a)     The Committee’s exercise of discretion to make the Limited Cashout shall
be evidenced in writing no later than the date of the lump sum payment;

 

(b)     The lump sum payment shall result in the termination and liquidation of
the entirety of the Participant's Deferral Account and/or Company Contribution
Account under the Plan, as applicable, as well as the Participant’s interest in
all other plans, agreements, methods, programs, or other arrangements with
respect to which deferrals of compensation are treated as having been deferred
under a single nonqualified deferred compensation plan under Treas. Reg.
§1.409A–1(c)(2) with the Account(s) that is being distributed from this Plan;
and

 

(c)     The lump sum payment (and the Participant’s entire interest in any and
all other “plans” that would be aggregated with the Account(s) being distributed
from this Plan in accordance with Treas. Reg. §1.409A–1(c)(2)) is not greater
than the applicable dollar amount under Code Section 402(g)(1)(B) at the time of
the Limited Cashout.

 

Any such Limited Cashout shall be calculated as of the last business day of the
month in which the Committee’s determination to make the Limited Cashout occurs,
and such lump sum payment shall be made within sixty (60) days following such
determination.

 

 

ARTICLE VII

PAYEE DESIGNATIONS AND LIMITATIONS

 

 

7.1     Beneficiaries.

 

(a)     Beneficiary Designation. The Participant shall have the right, at any
time, to designate any person or persons as Beneficiary (both primary and
contingent) to whom payment under the Plan shall be made in the event of the
Participant’s death. If the Participant names someone other than his or her
spouse as a Beneficiary, the Committee may, in its sole discretion, determine
that spousal consent is required to be provided in a form designated by the
Committee, executed by such Participant's spouse and returned to the Committee.
The Beneficiary designation shall be effective when it is submitted to and
acknowledged by the Committee during the Participant’s lifetime in the format
prescribed by the Committee.

 

 
 

--------------------------------------------------------------------------------

 

 

(b)     Absence of Valid Designation. If a Participant fails to designate a
Beneficiary as provided above, or if every person designated as Beneficiary
predeceases the Participant or dies prior to complete distribution of the
Participant’s benefits, then the Committee shall deem the Participant’s estate
to be the Beneficiary and shall direct the distribution of such benefits to the
Participant’s estate.

 

7.2     Payments to Minors. In the event any amount is payable under the Plan to
a minor, payment shall not be made to the minor, but instead such payment shall
be made (a) to that person’s living parent(s) to act as custodian, (b) if that
person’s parents are then divorced, and one parent is the sole custodial parent,
to such custodial parent, to act as custodian, or (c) if no parent of that
person is then living, to a custodian selected by the Committee to hold the
funds for the minor under the Uniform Transfers or Gifts to Minors Act in effect
in the jurisdiction in which the minor resides. If no parent is living and the
Committee decides not to select another custodian to hold the funds for the
minor, then payment shall be made to the duly appointed and currently acting
guardian of the estate for the minor or, if no guardian of the estate for the
minor is duly appointed and currently acting within sixty (60) days after the
date the amount becomes payable, payment shall be deposited with the court
having jurisdiction over the estate of the minor.

 

7.3     Payments on Behalf of Persons Under Incapacity. In the event that any
amount becomes payable under the Plan to a person who, in the sole judgment of
the Committee, is considered by reason of physical or mental condition to be
unable to give a valid receipt therefore, the Committee may direct that such
payment be made to any person found by the Committee, in its sole judgment, to
have assumed the care of such person. Any payment made pursuant to such
determination shall constitute a full release and discharge of any and all
liability of the Committee and the Company under the Plan.

 

 

 

ARTICLE VIII

LEAVE OF ABSENCE

 

 

 8.1     Paid Leave of Absence. If a Participant is authorized by the
Participant's Employer to take a paid leave of absence from the employment of
the Employer, and such leave of absence does not constitute a Separation from
Service, (a) the Participant shall continue to be considered eligible for the
benefits provided under the Plan, and (b) deferrals shall continue to be
withheld during such paid leave of absence in accordance with Article III.

 

8.2     Unpaid Leave of Absence. If a Participant is authorized by the
Participant's Employer to take an unpaid leave of absence from the employment of
the Employer for any reason, and such leave of absence does not constitute a
Separation from Service, such Participant shall continue to be eligible for the
benefits provided under the Plan. During the unpaid leave of absence, the
Participant shall not be allowed to make any additional deferral elections.
However, if the Participant returns to employment, the Participant may elect to
defer for the Plan Year following his or her return to employment and for every
Plan Year thereafter while a Participant in the Plan, provided such deferral
elections are otherwise allowed and a Participant Election is delivered to and
accepted by the Committee for each such election in accordance with Article III
above.

 

 
 

--------------------------------------------------------------------------------

 

 

ARTICLE IX

ADMINISTRATION

 

 

9.1     Committee. The Plan shall be administered by a Committee appointed by
the Board, which shall have the exclusive right and full discretion (a) to
appoint agents to act on its behalf, (b) to select and establish Funds, (c) to
interpret the Plan, (d) to decide any and all matters arising hereunder
(including the right to remedy possible ambiguities, inconsistencies, or
admissions), (e) to make, amend and rescind such rules as it deems necessary for
the proper administration of the Plan and (f) to make all other determinations
and resolve all questions of fact necessary or advisable for the administration
of the Plan, including determinations regarding eligibility for benefits payable
under the Plan. All interpretations of the Committee with respect to any matter
hereunder shall be final, conclusive and binding on all persons affected
thereby. No member of the Committee or agent thereof shall be liable for any
determination, decision, or action made in good faith with respect to the Plan.
The Company will indemnify and hold harmless the members of the Committee and
its agents from and against any and all liabilities, costs, and expenses
incurred by such persons as a result of any act, or omission, in connection with
the performance of such persons’ duties, responsibilities, and obligations under
the Plan, other than such liabilities, costs, and expenses as may result from
the bad faith, willful misconduct, or criminal acts of such persons.

 

9.2     Claims Procedure. Any Participant, former Participant or Beneficiary may
file a written claim with the Committee setting forth the nature of the benefit
claimed, the amount thereof, and the basis for claiming entitlement to such
benefit. The Committee shall determine the validity of the claim and communicate
a decision to the claimant promptly and, in any event, not later than ninety
(90) days after the date of the claim. The claim may be deemed by the claimant
to have been denied for purposes of further review described below in the event
a decision is not furnished to the claimant within such ninety (90) day period.
If additional information is necessary to make a determination on a claim, the
claimant shall be advised of the need for such additional information within
forty-five (45) days after the date of the claim. The claimant shall have up to
one hundred eighty (180) days to supplement the claim information, and the
claimant shall be advised of the decision on the claim within forty-five (45)
days after the earlier of the date the supplemental information is supplied or
the end of the one hundred eighty (180) day period. Every claim for benefits
which is denied shall be denied by written notice setting forth in a manner
calculated to be understood by the claimant (a) the specific reason or reasons
for the denial, (b) specific reference to any provisions of the Plan (including
any internal rules, guidelines, protocols, criteria, etc.) on which the denial
is based, (c) description of any additional material or information that is
necessary to process the claim, and (d) an explanation of the procedure for
further reviewing the denial of the claim and shall include an explanation of
the claimant’s right to submit the claim for binding arbitration in the event of
an adverse determination on review.

 

 
 

--------------------------------------------------------------------------------

 

 

9.3     Review Procedures. Within sixty (60) days after the receipt of a denial
on a claim, a claimant or his/her authorized representative may file a written
request for review of such denial. Such review shall be undertaken by the
Committee and shall be a full and fair review. The claimant shall have the right
to review all pertinent documents. The Committee shall issue a decision not
later than sixty (60) days after receipt of a request for review from a claimant
unless special circumstances, such as the need to hold a hearing, require a
longer period of time, in which case a decision shall be rendered as soon as
possible but not later than one hundred twenty (120) days after receipt of the
claimant’s request for review. The decision on review shall be in writing and
shall include specific reasons for the decision written in a manner calculated
to be understood by the claimant with specific reference to any provisions of
the Plan on which the decision is based and shall include an explanation of the
claimant’s right to submit the claim for binding arbitration in the event of an
adverse determination on review.

 

 

ARTICLE X
MISCELLANEOUS

 

 

10.1     Termination of Plan. Although each Employer anticipates that it will
continue the Plan for an indefinite period of time, there is no guarantee that
any Employer will continue the Plan or will not terminate the Plan at any time
in the future. Accordingly, each Employer reserves the right to terminate the
Plan with respect to all of its Participants. In the event of a Plan
termination, no new deferral elections shall be permitted for the affected
Participants and such Participants shall no longer be eligible to receive new
Company Contributions. However, after the Plan termination the Account balances
of such Participants shall continue to be credited with deferrals attributable
to any deferral election that was in effect prior to the Plan termination to the
extent deemed necessary to comply with Code Section 409A and related Treasury
Regulations, and additional amounts shall continue to be credited or debited to
such Participants’ Account balances pursuant to Article IV. In addition,
following a Plan termination, Participant Account balances shall remain in the
Plan and shall not be distributed until such amounts become eligible for
distribution in accordance with the other applicable provisions of the Plan.
Notwithstanding the preceding sentence, to the extent permitted by Treas. Reg.
§1.409A-3(j)(4)(ix) or as otherwise permitted under Code Section 409A, the
Employer may provide that upon termination of the Plan, all Account balances of
the Participants shall be distributed, subject to and in accordance with any
rules established by such Employer deemed necessary to comply with the
applicable requirements and limitations of Code Section 409A.

 

10.2      Amendment. Any Employer may, at any time, amend or modify the Plan in
whole or in part with respect to that Employer. Notwithstanding the foregoing,
no amendment or modification shall be effective to decrease the value of a
Participant's vested Account balance in existence at the time the amendment or
modification is made.

 

10.3     Unsecured General Creditor. The benefits paid under the Plan shall be
paid from the general assets of the Company, and the Participant and any
Beneficiary or their heirs or successors shall be no more than unsecured general
creditors of the Company with no special or prior right to any assets of the
Company for payment of any obligations hereunder. It is the intention of the
Company that this Plan be unfunded for purposes of ERISA and the Code.

 

 
 

--------------------------------------------------------------------------------

 

 

10.4     Restriction Against Assignment. The Company shall pay all amounts
payable hereunder only to the person or persons designated by the Plan and not
to any other person or entity. No part of a Participant’s Accounts shall be
liable for the debts, contracts, or engagements of any Participant, Beneficiary,
or their successors in interest, nor shall a Participant’s Accounts be subject
to execution by levy, attachment, or garnishment or by any other legal or
equitable proceeding, nor shall any such person have any right to alienate,
anticipate, sell, transfer, commute, pledge, encumber, or assign any benefits or
payments hereunder in any manner whatsoever. No part of a Participant’s Accounts
shall be subject to any right of offset against or reduction for any amount
payable by the Participant or Beneficiary, whether to the Company or any other
party, under any arrangement other than under the terms of this Plan.

 

10.5     Withholding. The Participant shall make appropriate arrangements with
the Company for satisfaction of any federal, state or local income tax
withholding requirements, Social Security and other employee tax or other
requirements applicable to the granting, crediting, vesting or payment of
benefits under the Plan. There shall be deducted from each payment made under
the Plan or any other Compensation payable to the Participant (or Beneficiary)
all taxes that are required to be withheld by the Company in respect to such
payment or this Plan. To the extent permissible under Code Section 409A, the
Company shall have the right to reduce any payment (or other Compensation) by
the amount of cash sufficient to provide the amount of said taxes.

 

10.6     Code Section 409A. The Company intends that the Plan comply with the
requirements of Code Section 409A (and all applicable Treasury Regulations and
other guidance issued thereunder) and shall be operated and interpreted
consistent with that intent. Notwithstanding the foregoing, the Company makes no
representation that the Plan complies with Code Section 409A.

 

10.7     Effect of Payment. Any payment made in good faith to a Participant or
the Participant’s Beneficiary shall, to the extent thereof, be in full
satisfaction of all claims against the Committee, its members, the Employer and
the Company.

 

10.8     Errors in Account Statements, Deferrals or Distributions. In the event
an error is made in an Account statement, such error shall be corrected on the
next statement following the date such error is discovered. In the event of an
operational error, including, but not limited to, errors involving deferral
amounts, overpayments or underpayments, such operational error shall be
corrected in a manner consistent with and as permitted by any correction
procedures established under Code Section 409A. If any portion of a
Participant’s Account(s) under this Plan is required to be included in income by
the Participant prior to receipt due to a failure of this Plan to comply with
the requirements of Code Section 409A, the Committee may determine that such
Participant shall receive a distribution from the Plan in an amount equal to the
lesser of (i) the portion of his or her Account required to be included in
income as a result of the failure of the Plan to comply with the requirements of
Code Section 409A, or (ii) the unpaid vested Account balance.

 

 
 

--------------------------------------------------------------------------------

 

 

10.9     Domestic Relations Orders. Notwithstanding any provision in this Plan
to the contrary, in the event that the Committee receives a domestic relations
order, as defined in Code Section 414(p)(1)(B), pursuant to which a court has
determined that a spouse or former spouse of a Participant has an interest in
the Participant’s benefits under the Plan, the Committee shall have the right to
immediately distribute the spouse’s or former spouse’s vested interest in the
Participant’s benefits under the Plan to such spouse or former spouse to the
extent necessary to fulfill such domestic relations order, provided that such
distribution is in accordance with the requirements of Code Section 409A.

 

10.10     Employment Not Guaranteed. Nothing contained in the Plan nor any
action taken hereunder shall be construed as a contract of employment or as
giving any Participant any right to continue the provision of services in any
capacity whatsoever to the Employer.

 

10.11     No Guarantee of Tax Consequences. The Employer, Company, Board and
Committee make no commitment or guarantee to any Participant that any federal,
state or local tax treatment will apply or be available to any person eligible
for benefits under the Plan and assume no liability whatsoever for the tax
consequences to any Participant.

 

10.12     Successors of the Company. The rights and obligations of the Company
under the Plan shall inure to the benefit of, and shall be binding upon, the
successors and assigns of the Company.

 

10.13     Notice. Any notice or filing required or permitted to be given to the
Company or the Participant under this Agreement shall be sufficient if in
writing and hand-delivered, or sent by registered or certified mail, in the case
of the Company, to the principal office of the Company, directed to the
attention of the Committee, and in the case of the Participant, to the last
known address of the Participant indicated on the employment records of the
Company. Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification. Notices to the Company may be permitted by
electronic communication according to specifications established by the
Committee.

 

10.14     Headings. Headings and subheadings in this Plan are inserted for
convenience of reference only and are not to be considered in the construction
of the provisions hereof.

 

10.15     Gender, Singular and Plural. All pronouns and any variations thereof
shall be deemed to refer to the masculine, feminine, or neuter, as the identity
of the person or persons may require. As the context may require, the singular
may be read as the plural and the plural as the singular.

 

10.16     Governing Law. The Plan is intended to be an unfunded plan maintained
primarily to provide deferred compensation benefits for a select group of
“management or highly compensated employees” within the meaning of Sections 201,
301 and 401 of ERISA and therefore to be exempt from Parts 2, 3 and 4 of Title I
of ERISA. To the extent any provision of, or legal issue relating to, this Plan
is not fully preempted by federal law, such issue or provision shall be governed
by the laws of the Commonwealth of Virginia.

 

 
 

--------------------------------------------------------------------------------

 

  

10.17     Entire Agreement. Unless specifically indicated otherwise, this Plan
supersedes any and all prior communications, understandings, arrangements or
agreements between the parties, including the Employer, the Company, the Board,
the Committee and any and all Participants, whether written, oral, express or
implied relating thereto.

 

10.18     Binding Arbitration. Any claim, dispute or other matter in question of
any kind relating to this Plan which is not resolved by the claims procedures
under this Plan shall be settled by arbitration in accordance with the
applicable employment dispute resolution rules of the American Arbitration
Association. Notice of demand for arbitration shall be made in writing to the
opposing party and to the American Arbitration Association within a reasonable
time after the claim, dispute or other matter in question has arisen. In no
event shall a demand for arbitration be made after the date when the applicable
statute of limitations would bar the institution of a legal or equitable
proceeding based on such claim, dispute or other matter in question. The
decision of the arbitrators shall be final and may be enforced in any court of
competent jurisdiction. The arbitrators may award reasonable fees and expenses
to the prevailing party in any dispute hereunder and shall award reasonable fees
and expenses in the event that the arbitrators find that the losing party acted
in bad faith or with intent to harass, hinder or delay the prevailing party in
the exercise of its rights in connection with the matter under dispute.